In an action, inter alia, to recover damages for negligence, gross negligence, breach of contract, and breach of implied warranty, the defendants, Bristol-Halsey, Inc., and V & A Ironworks, separately appeal from so much of an order of the Supreme Court, Nassau County (Warshawsky, J.), entered January 11, 2002, as denied their respective motions for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs.
The Supreme Court properly denied the appellants’ respective motions for summary judgment dismissing the complaint insofar as asserted against them. The appellants failed to submit sufficient evidence to establish their entitlement to judgment as a matter of law (see Zuckerman v City of New York, 49 NY2d 557; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851).
The appellants’ remaining contentions are unpreserved for appellate review. Ritter, J.P., Altman, S. Miller and Townes, JJ., concur.